                                          Case 4:19-cv-03090-YGR Document 17 Filed 10/06/20 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         MICHAEL MCCURTY,
                                   4                                                        Case No. 19-cv-03090-YGR (PR)
                                                        Plaintiff,
                                   5                                                        ORDER GRANTING IN PART
                                                   v.                                       DEFENDANTS’ MOTION FOR
                                   6                                                        SECOND EXTENSION OF TIME TO
                                         B. AGUIRRE, et al.,                                FILE A DISPOSITIVE MOTION
                                   7
                                                        Defendants.
                                   8

                                   9          Pursuant to Civil Local Rules 6-3 and 7-11, Defendants filed a request for a second

                                  10   extension of time to file a dispositive motion, primarily because of limitations on defense

                                  11   counsel’s ability to take depositions of Plaintiff and the eyewitnesses due to the movement

                                  12   restrictions by the California Department of Corrections and Rehabilitation (CDCR) during the
Northern District of California
 United States District Court




                                  13   COVID-19 pandemic. At this time, Defendants claim that the Correctional Training Facility

                                  14   (“CTF”), which is the institution where Plaintiff and the eyewitnesses are incarcerated, has not yet

                                  15   been approved to conduct video depositions. Thus, Defendants request for what seems to be an

                                  16   indefinite extension of time to file a dispositive motion, i.e., sixty days from when CTF is

                                  17   approved to conduct video depositions. And that date is unknown because the CDCR has not yet

                                  18   indicated when CTF will be approved as being able to safely conduct video proceedings.

                                  19          Having read and considered Defendants’ motion and the accompanying declaration of

                                  20   counsel, and for good cause appearing, the motion is GRANTED in part.

                                  21          The Court finds that an extension of time to an indefinite date (i.e., based on when CTF is

                                  22   approved to conduct video depositions) is unwarranted. However, the Court will allow a second

                                  23   extension of time to a specific date. Thus, the dispositive motion is due on or before November

                                  24   30, 2020.

                                  25          This is Defendants’ second extension of time request due to the extraordinary

                                  26   circumstances of the pandemic. The Court is aware that certain institutions are allowing inmates

                                  27   access to video-conference equipment. However, absent a sworn affidavit based upon personal

                                  28   knowledge of a qualified individual making a showing that Plaintiff’s particular institution will not
                                          Case 4:19-cv-03090-YGR Document 17 Filed 10/06/20 Page 2 of 2




                                   1   allow access to such equipment prior to November 30, 2020, as well as a sworn affidavit from

                                   2   defense counsel detailing his or her diligent efforts to obtain such access, no further extensions

                                   3   of time will be granted.

                                   4         Plaintiff shall file and serve his opposition twenty-eight (28) days from the date the motion

                                   5   is filed. Defendants shall file and serve their reply fourteen (14) days from the date Plaintiff’s

                                   6   opposition is filed. Absent further order, the motion will be submitted on the date the reply is due,

                                   7   without a hearing.

                                   8          This Order terminates Docket No. 16.

                                   9          IT IS SO ORDERED.

                                  10   Dated: October 6, 2020

                                  11                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
